Citation Nr: 0409290	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than May 13, 1999 
for the award of service connection for post traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1969.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2000 and 
December 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.  The 
January 2000 rating decision granted service connection for 
post traumatic stress disorder (PTSD) and assigned a 100 
percent rating from May 13, 1999.  The December 2000 rating 
decision denied entitlement to an effective date earlier than 
May 13, 1999 for the award of service connection for PTSD.   

In July 2003, the veteran testified before the undersigned 
Board Member at a hearing at the Regional Office.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

At the July 2003 hearing, the veteran raised the issue of 
whether the August 1995 rating decision which denied 
entitlement to service connection for PTSD should be reversed 
or amended on the basis of clear and unmistakable error 
(CUE).  This issue is referred to the RO for appropriate 
action.  The veteran also raised the issue of whether the 
1997 and 1998 rating decisions should be reversed or amended 
on the basis of CUE.  The Board notes that the 1997 rating 
decision deferred the issue of service connection for PTSD 
and a decision on that claim was not made at that time.  The 
Board also notes that in August 2002, the RO adjudicated the 
issue of whether the January 1998 rating decision which 
denied entitlement to service connection for PTSD should be 
reversed or amended on the basis of CUE and the RO found that 
the rating decision did not contain CUE.  The veteran was 
notified of this determination in August 14, 2002.  




REMAND

Review of the record reveals that the duty to notify as 
provided by the Veterans' Claims Assistance Act of 2000 
(VCAA) had not been fulfilled because the veteran was not 
notified by VA of the information and evidence necessary to 
substantiate his claim for an earlier effective date for the 
award of service connection for PTSD.  

The VCAA provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA 
is to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VCAA, 38 U.S.C.A. § 5103(a).  The VCAA applies 
to an earlier effective date claim, and VA must advise the 
veteran that evidence of an earlier-filed claim can be 
presented.  See Huston v. Principi, 17 Vet. App. 195 (2003). 

VCAA notice was not provided to the veteran in this case.  
Thus, the Board finds that this matter is remanded to the RO 
for notification under the VCAA.  

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an earlier effective date for the award 
of service connection for PTSD.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



